IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


KEITH LAMONT BURLEY, JR.,                      : No. 108 WM 2020
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
COMMONWEALTH OF PENNSYLVANIA,                  :
DISTRICT ATTORNEY'S OFFICE,                    :
LAWRENCE COUNTY, DISTRICT                      :
ATTORNEY JOSHUA D. LAMANCUSA,                  :
AND DIRECTOR OF INVESTIGATIONS                 :
VINCE MARTWINSKI,                              :
                                               :
                    Respondents                :


                                       ORDER



PER CURIAM

      AND NOW, this 19th day of March, 2021, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.